DELAWARE GROUP® GLOBAL & INTERNATIONAL FUNDS Delaware Global Value Fund (Fund) Supplement to the Fund’s Class A, Class B, Class C, Class R, and Institutional Class Summary Prospectus dated March 29, 2013 The following replaces the information in the section entitled, “What are the Fund’s fees and expenses?” and supersedes the information contained in the supplement dated Oct. 8, 2013. What are the Fund’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Delaware Investments® Funds. More information about these and other discounts is available from your financial advisor, in the Fund's prospectus under the section entitled “About your account,” and in the Fund's statement of additional information under the section entitled “Purchasing Shares.” Shareholder fees (fees paid directly from your investment) Class A B C R Inst. Maximum sales charge (load) imposed on purchases as a percentage of offering price 5.75% none none none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 4.00%1 1.00%1 none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Class A B C R Inst. Management fees 0.85% 0.85% 0.85% 0.85% 0.85% Distribution and service (12b-1) fees 0.25% 1.00% 1.00% 0.50% none Other expenses 0.66% 0.66% 0.66% 0.66% 0.66% Total annual fund operating expenses 1.76% 2.51% 2.51% 2.01% 1.51% Fee waivers and expense reimbursements (0.21%)2 (0.96%)2 (0.21%)2 (0.21%)2 (0.21%)2 Total annual fund operating expenses after fee waivers and expense reimbursements 1.55% 1.55% 2.30% 1.80% 1.30% 1 If you redeem Class B shares during the first year after you buy them, you will pay a contingent deferred sales charge (CDSC) of 4.00%, which declines to 3.25% during the second year, 2.75% during the third year, 2.25% during the fourth and fifth years, 1.50% during the sixth year, and 0% thereafter. Class C shares redeemed within one year of purchase are subject to a 1.00% CDSC. 2 The Fund's investment manager, Delaware Management Company (Manager), has contractually agreed to waive all or a portion of its investment advisory fees and/or pay/reimburse expenses (excluding any 12b-1 plan, taxes, interest, inverse floater program expenses, short sale and dividend interest expenses, brokerage fees, certain insurance costs, acquired fund fees and expenses, and nonroutine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations) in order to prevent annual fund operating expenses from exceeding 1.30% of the Fund's average daily net assets from March 28, 2013 through March 28, 2014. In addition, the Fund’s distributor, Delaware Distributors, L.P. (Distributor), has contracted to limit the Fund’s Class B shares’ 12b-1 fee to no more than 0.25% of average daily net assets from March 1, 2014 through March 30, 2015. These waivers and reimbursements may only be terminated by agreement of the Manager or Distributor, as applicable, and the Fund. The following replaces the information in the section entitled, “Example” and supersedes the information contained in the supplement dated Oct. 8, 2013. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and reflects the applicable waivers and reimbursements for the 1-year contractual period and the total operating expenses without waivers for years 2 through 10. Although your actual costs may be higher or lower, based on these assumptions your costs would be: (if not redeemed) (if not redeemed) Class A B B C C Inst. 1 year 3 years 5 years 10 years Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the “Macquarie Group”), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated March 3, 2014.
